Title: C. W. F. Dumas to the Commissioners, 10 November 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John


      
       Messieurs
       Lahaie 10e. Nov. 1778
      
      Ma derniere, de 4e. partit le 6e. Demain sera un jour important, et qui aura des suites très sérieuses, si Amsterdam mollit Nous savons déjà quel sera l’avis préalable des Amirautés. Le Committé nommé pour conférer là-dessus avec Mrs. de l’Amirauté a fait son rapport, que voici:
      1.° On refusera d’entrer en pourparler avec Sir Y. sur le sens des Traités quant aux Matieres de Construction et Agrets. 2.° On insistera fortement sur la restitution des Vaisseaux saisis. 3.° L’Amirauté prendra certains arrangemens particuliers, pendant ces troubles, avec les Commerçants du pays, c’est-à-dire, en bon françois, suspendra les Convois, quant aux susdites matieres. Cette queue gâte tout le reste.
      Notre Ami m’a paru un peu embarrassé. Il a écrit, pour qu’on lui envoie quelques-unes des meilleures têtes de la Bourse, afin de profiter de leurs avis sur cette queue, qu’il appelle un vraie sottise. Une autre personne, très choquée de cette même queue, dit qu’Amsterdam peut, si elle tient ferme pour l’observation rigoureuse des Traités et d’une parfaite neutralité, s’opposer avec succès à cette manoeuvre. Si non, que la soumission servile de la nation au fouet des Anglois lui attirera aussi celui des Francois, qui la priveront non seulement des privileges dont ils l’ont fait jouir jusqu’ici chez eux, mais qui saisiront ses vaisseaux à l’instar des Anglois.
      
      Il faut donc vous attendre, Messieurs, que ma premiere vous apprenne la nouvelle, ou d’une opposition forte et efficace de la ville, ou d’un coup de foudre lance contre le Commerce et la Navigation de cette Nation. On pourra dire alors, quidquid delirant Britanni, plectuntur Belge. Ce sera leur propre faute.
      Vraisemblablement tout cela traînera un peu encore: car notre Ami m’a dit, que l’Assemblée provinciale ne finira pas cette semaine. Comme je ne puis le voir aujourdhui, parce qu’il dîne en ville, je lui ai écrit la Lettre, dont voici copie.
      Je suis avec un très-grand respect, Messieurs, Votre très-humble et très obéissant serviteur
      
       Dumas
      
     